DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 15, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Tardif (U.S. Patent Application Publication No. US 2011/0274366 A1) (hereafter referred to as “Tardif”).  
With regard to claim 1, Tardif describes selecting a pixel in an area array, which is formed by arranging a plurality of pixels in a matrix (see Figure 1, element 20 and refer for example to paragraphs [0027], [0039] and [0066]); obtaining pre-stored depth information corresponding to the pixel (see Figure 5 and refer for example to paragraphs [0066] and [0071]); performing pixel dispersion calculation according to the depth information corresponding to the pixel, to obtain at least one dispersion of the pixel, the dispersion being used to indicate a degree of dispersion between the pixel and another pixel in the area array (see Figure 8 and refer for example to paragraph [0071], wherein the confidence information is a numerical indication of the reliability of the depth information, and corresponds to applicant’s pixel dispersion calculation indicating a degree of dispersion between the pixel and another pixel in the area array); and identifying the pixel as a noise and removing the pixel from the area array when the at least one dispersion of the pixel is greater than a preset threshold (see Figures 6 and 7, and refer for example to paragraphs [0069] and [0073]).
As to claim 2, Tardif describes wherein the step of selecting a pixel in an area array comprises selecting pixels one by one according to a sequence of the pixels in the area array (refer for example to paragraphs [0037] and [0041]).
In regard to claim 3, Tardif describes wherein the step of obtaining pre-stored depth information corresponding to the pixel comprises obtaining a phase difference of each pixel in the area array and taking the phase difference of each pixel as the depth information of the pixel (refer for example to paragraph [0028]).
With regard to claim 6, Tardif describes wherein the step of performing pixel dispersion calculation according to the depth information corresponding to the pixel, to obtain at least one dispersion of the pixel further comprises obtaining a plurality of neighboring pixels neighboring to the pixel in the area array in a designated direction by taking the pixel as a center (see Figure 8 and refer for example to paragraphs [0069] and [0072] through [0077]); obtaining pre-stored depth information corresponding to each neighboring pixel (see Figure 8 and refer for example to paragraphs [0069] and [0072] through [0077]); calculating a depth information difference between the pixel and each neighboring pixel according to the depth information that corresponds to the pixel and each neighboring pixel (see Figure 8 and refer for example to paragraphs [0069] and [0072] through [0077]); taking a plurality of depth information differences obtained through calculation as a plurality of dispersions of the pixel (see Figure 8 and refer for example to paragraphs [0069] and [0072] through [0077]).
As to claim 7, Tardif describes wherein the preset threshold is a depth limit, and before the step of identifying the pixel as a noise and removing the pixel from the area array when the at least one dispersion of the pixel is greater than a preset threshold, the method further comprises comparing each of the plurality of depth information differences with the depth limit (refer for example to paragraphs [0080] through [0084]); and determining that the at least one dispersion of the pixel is greater than the preset threshold if any of the depth information differences is greater than the depth limit (refer for example to paragraphs [0080] through [0084]).
In regard to claim 8, Tardif describes a processor and a memory configured to store executable instructions (see Figure 1, elements 10, 12, 32 and 34, and refer for example to paragraphs [0033] through [0035], and to paragraph [0070]); the processor being configured to select a pixel in an area array, which is formed by arranging a plurality of pixels in a matrix (see Figure 1, element 20 and refer for example to paragraphs [0027], [0039] and [0066]); obtain pre-stored depth information corresponding to the pixel (see Figure 5 and refer for example to paragraphs [0066] and [0071]); perform pixel dispersion calculation according to the depth information corresponding to the pixel, to obtain at least one dispersion of the pixel, the dispersion being used to indicate a degree of dispersion between the pixel and another pixel in the area array (see Figure 8 and refer for example to paragraph [0071], wherein the confidence information is a numerical indication of the reliability of the depth information, and corresponds to applicant’s pixel dispersion calculation indicating a degree of dispersion between the pixel and another pixel in the area array); and identify the pixel as a noise and remove the pixel from the area array when the at least one dispersion of the pixel is greater than a preset threshold (see Figures 6 and 7, and refer for example to paragraphs [0069] and [0073]).



Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 




Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kang, Solomon, Bae, Kim, Choi (‘921) and (‘162), Sorkine-Hornung, Venkataraman and Hayashi disclose systems similar to applicant’s claimed invention.  







Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
June 2, 2021